In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-0197V
                                     Filed: February 15, 2017
                                          UNPUBLISHED
*********************************
AVERY KRANZ,                                       *
                                                   *
                         Petitioner,               *
v.                                                 *
                                                   *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                                *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                                *
                                                   *
                         Respondent.               *
                                                   *
****************************
Ronald Homer, Conway, Homer, P.C., Boston, M.A., for petitioner.
Glenn MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On March 2, 2015, Avery Kranz (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that he suffered Guillain-
Barré syndrome (“GBS”) and Parsonage-Turner Syndrome (“PTS”) as a result of
receiving an influenza (“flu”) and Diphtheria-Pertussis-Tetanus (“DPT”) vaccines on
November 19, 2012. Petition at 1-2. On August 17, 2016, the undersigned issued a
decision awarding compensation to petitioner based on the parties’ stipulation. (ECF
No. 38).

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On December 22, 2016, petitioner filed a motion for attorneys’ fees and costs.
(ECF No. 43). Petitioner requests attorneys’ fees in the amount of $23,383.00, and
attorneys’ costs in the amount of $906.39, for a total amount of $24,289.39. Id. at 1. In
compliance with General Order #9, petitioner has filed a signed statement indicating
they incurred $400.00 in out-of-pocket expenses. (ECF No. 44). On January 9, 2017,
respondent filed a response to petitioner’s motion. (ECF No. 45).

        In his response, respondent states “[n]either the Vaccine Act nor Vaccine Rule
13 contemplates any role for respondent in the resolution of a request by petitioner for
an award of attorneys’ fees and costs.” Id. at 1. Respondent does state that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Respondent further states that the “Federal Circuit has also made clear that
special masters may rely on their prior experience in making reasonable fee
determinations, without conducting a line-by-line analysis of the fee bill, and are not
required to rely on specific objections raised by respondent. Id. at 2. Thus, respondent
“respectfully recommends that the Chief Special Master exercise her discretion and
determine a reasonable award for attorneys’ fees and costs in this case.” Id. at 3.

       The undersigned fully agrees with the analysis in the McCulloch3 case regarding
appropriate hourly rates for the attorneys in the Conway, Homer, and Chin-Caplan law
firm and adopts the same reasoning in this case. Furthermore, the undersigned has
reviewed the billing records submitted with petitioner’s request. In the undersigned’s
experience, the request appears reasonable, and the undersigned finds no cause to
reduce the requested hours or rates.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $24,689.39,4 as follows:

                A lump sum of $24,289.39, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner and petitioner’s counsel, Conway, Homer, PC; and


3
 McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr.
Sept. 1, 2015).
4
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).


                                                     2
                A lump sum of $400.00, representing reimbursement for
                 petitioner’s costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




5
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      3